NORTHCUTT, Judge.
A jury convicted Joseph C. Hutchins of possession of a firearm by a violent career criminal. He finds fault in the denial of his motion to recuse the judge who heard his pretrial motions, the denial of his motion to suppress his incul-patory statements to the arresting officers, and the sufficiency of the evidence to prove his guilt.- We reject the first contention without comment. The second issue was not preserved for appeal because Hutchins’s trial counsel failed to object when evidence of his statements was presented to the jury. See Routly v. State, 440 So.2d 1257, 1260 (Fla.1983). Finally, with those statements in evidence, the proof sufficed to support Hutchins’s conviction.
Affirmed.
ALTENBERND, A.C.J., and CASANUEVA, J., Concur.